         Case 1:20-cv-02986-KBJ Document 11 Filed 12/14/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

KNOWLEDGE ECOLOGY                    )
INTERNATIONAL,                       )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )                    Case No. 1:20-cv-02986-KBJ
                                     )
U.S. DEPARTMENT OF HEALTH AND        )
HUMAN SERVICE; U.S. DEPARTMENT )
OF THE ARMY,                         )
                                     )
      Defendants.                    )
_____________________________________)

             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT

       Defendants hereby answer the First Amended Complaint (ECF No. 8) filed by Plaintiff

Knowledge Ecology International as follows, in correspondingly numbered paragraphs.

       1.      This paragraph consists of Plaintiff’s legal conclusions regarding jurisdiction, to

which no response is required.

       2.      This paragraph consists of Plaintiff’s legal conclusions regarding venue, to which

no response is required.

       3.      Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations of this paragraph.

       4.      Defendants admit that the United States Department of Health and Human Services

(“HHS”) is an agency of the United States within the meaning of 5 U.S.C. § 552(f)(1), and that it

is headquartered in the District of Columbia. The rest of the allegations in this paragraph consist

of legal conclusions, to which no response is required.

       5.      Defendants admit that the United States Department of the Army (“Army”) is an

agency of the United States within the meaning of 5 U.S.C. § 552(f)(1). Defendants deny that the
          Case 1:20-cv-02986-KBJ Document 11 Filed 12/14/20 Page 2 of 14




Army is headquartered in the District of Columbia. Defendants aver the Army is headquartered in

Arlington County, Virginia. The rest of the allegations in this paragraph consist of legal

conclusions, to which no response is required.

        6.         Defendants admit that, on April 9, 2020, Plaintiff submitted a FOIA request to

HHS. Defendants respectfully refer the Court to the FOIA request for a full and accurate statement

of its contents.

        7.         This paragraph consists of Plaintiff’s characterization of the April 9 FOIA request,

to which no response is required. Defendants respectfully refer the Court to the FOIA request for

a full and accurate statement of its contents.

        8.         Defendants admit that HHS acknowledged the April 9 request by email on April 15,

2020. The remainder of the allegations consist of Plaintiff’s characterization of the April 15 email,

to which no response is required. Defendants respectfully refer the Court to that email for a

complete and accurate statement of its contents.

        9.         Defendants admit that an HHS FOIA officer sent Plaintiff an email on April 17,

2020. The remainder of the allegations consist of Plaintiff’s characterization of the April 17 email,

to which no response is required. Defendants respectfully refer the Court to that email for a

complete and accurate statement of its contents.

        10.        Defendants admit that Plaintiff responded by email on April 17, 2020. The

remainder of the allegations consist of Plaintiff’s characterization of the April 17 email, to which

no response is required. Defendants respectfully refer the Court to that email for a complete and

accurate statement of its contents.

        11.        Defendants admit that HHS granted Plaintiff’s request for expedited processing by

letter on June 23, 2020. The remainder of the allegations consist of Plaintiff’s characterization of



                                                    2
         Case 1:20-cv-02986-KBJ Document 11 Filed 12/14/20 Page 3 of 14




the June 23 letter, to which no response is required. Defendants respectfully refer the Court to that

letter for a complete and accurate statement of its contents.

       12.     Defendants admit that, on June 24, 2020, HHS sent Plaintiff a final response letter

concerning the April 9 request. The remainder of the allegations consist of Plaintiff’s

characterization of the June 24 final response letter, to which no response is required. Defendants

respectfully refer the Court to that letter for a complete and accurate statement of its contents.

       13.     This paragraph consists of Plaintiff’s characterization of Defendants’ final

response, to which no response is required. Defendants respectfully refer the Court to that final

response for a complete and accurate statement of its contents.

       14.     This paragraph consists of legal conclusions, to which no response is required.

       15.     This paragraph consists of legal conclusions, to which no response is required.

       16.     This paragraph consists of legal conclusions, to which no response is required.

       17.     This paragraph consists of legal conclusions, to which no response is required.

       18.     This paragraph consists of legal conclusions, to which no response is required.

       19.     The allegations in this paragraph consist of Plaintiff’s characterization of the June

24 final response letter, to which no response is required. Defendants respectfully refer the Court

to that letter for a complete and accurate statement of its contents.

       20.     This paragraph consists of legal conclusions, to which no response is required.

       21.     This paragraph consists of Plaintiff’s characterizations of the responsive

documents, to which no response is required. Defendants respectfully refer the Court to the

responsive documents for a complete and accurate statement of their contents.




                                                  3
           Case 1:20-cv-02986-KBJ Document 11 Filed 12/14/20 Page 4 of 14




          22.   This paragraph consists of Plaintiff’s characterizations of the responsive

documents, to which no response is required. Defendants respectfully refer the Court to the

responsive documents for a complete and accurate statement of their contents.

          23.   This paragraph consists of Plaintiff’s characterizations of the responsive records, to

which no response is requires. Defendants respectfully refer the Court to those records for a

complete and accurate statement of their contents.

          24.   Defendants admit that contract HHSO100201700018C, a contract between HHS

and Janssen as originally executed, and HHSO100201600005I, a contract between HHS and

Protein Sciences Corp. as originally executed, were not provided in response to Plaintiff’s April 9

request.

          25.   This paragraph consists of legal conclusions, to which no response is required.

          26.   Defendants admit HHS received from Plaintiff an appeal via letter dated September

1, 2020. The remaining allegations consist of Plaintiff’s characterization of that appeal, to which

no response is required. Defendants respectfully refer the Court to that appeal for a complete and

accurate statement of its contents.

          27.   Defendants admit that HHS has not issued a final determination regarding the

appeal.

          28.   This paragraph consists of legal conclusions, to which no response is required.

          29.   Defendants aver HHS is unable to locate a May 12, 2020 FOIA request from

Plaintiff, and on that basis deny the allegations in this paragraph. Defendants further aver that

Plaintiff’s counsel provided a copy of the alleged request, dated May 21, 2020, to Defendants’

counsel via email on December 14, 2020.




                                                  4
            Case 1:20-cv-02986-KBJ Document 11 Filed 12/14/20 Page 5 of 14




       30.      This paragraph consists of Plaintiff’s characterization of the alleged May 12 FOIA

request, to which no response is required.

       31.      Defendants admit that HHS has not acknowledged receipt of Plaintiff’s alleged

May 12 request.

       32.      This paragraph consists of legal conclusions, to which no response is required.

       33.      Defendants admit that, on July 8, 2020, Plaintiff submitted a FOIA request to HHS.

Defendants respectfully refer the Court to the FOIA request for a full and accurate statement of its

contents.

       34.      This paragraph consists of Plaintiff’s characterization of the July 8 FOIA request,

to which no response is required. Defendants respectfully refer the Court to the FOIA request for

a full and accurate statement of its contents.

       35.      Defendants admit that HHS acknowledged the July 8 request and labeled it Request

No. 2020-01451-FOIA-OS.

       36.      Defendants admit that HHS granted Plaintiff’s request for expedited processing by

email on July 16, 2020.

       37.      Defendants deny that, as of the date of the filing of the First Amended Complaint,

HHS had not provided a final determination regarding Plaintiff’s July 8 request. Defendants aver

HHS sent Plaintiff a letter on October 22, 2020, stating that “there are no records” held by HHS

that are “responsive to your request,” and recommending that Plaintiff resubmit the request to the

Joint Program Executive Office in the Department of Defense (DOD). Defendants further aver that

no fees were charged for the processing of the request.

       38.      This paragraph consists of legal conclusions, to which no response is required.




                                                 5
           Case 1:20-cv-02986-KBJ Document 11 Filed 12/14/20 Page 6 of 14




        39.        Defendants admit that, on July 27, 2020, Plaintiff submitted a FOIA request to

HHS. Defendants respectfully refer the Court to the FOIA request for a full and accurate statement

of its contents.

        40.        This paragraph consists of Plaintiff’s characterization of the July 27 FOIA request,

to which no response is required. Defendants respectfully refer the Court to the FOIA request for

a full and accurate statement of its contents.

        41.        Defendants deny that, as of the date of the filing of the First Amended Complaint,

HHS had not acknowledged the July 27 request. Defendants aver HHS acknowledged the July 27

request in a letter dated July 30 and labeled it Request No. 2020-01581-FOIA-OS.

        42.        This paragraph consists of legal conclusions, to which no response is required.

        43.        Defendants admit that, on July 28, 2020, Plaintiff submitted a FOIA request to

HHS. Defendants respectfully refer the Court to the FOIA request for a full and accurate statement

of its contents.

        44.        This paragraph consists of Plaintiff’s characterization of the July 28 FOIA request,

to which no response is required. Defendants respectfully refer the Court to the FOIA request for

a full and accurate statement of its contents.

        45.        Defendants admit that HHS did not acknowledge receipt of the July 28 FOIA

request.

        46.        This paragraph consists of legal conclusions, to which no response is required.

        47.        Defendants admit that, on July 28, 2020, Plaintiff submitted a second FOIA request

to HHS. Defendants respectfully refer the Court to the FOIA request for a full and accurate

statement of its contents.




                                                    6
         Case 1:20-cv-02986-KBJ Document 11 Filed 12/14/20 Page 7 of 14




       48.     This paragraph consists of Plaintiff’s characterization of the second July 28 FOIA

request, to which no response is required. Defendants respectfully refer the Court to the FOIA

request for a full and accurate statement of its contents.

       49.     This paragraph consists of Plaintiff’s characterization of the second July 28 FOIA

request, to which no response is required. Defendants respectfully refer the Court to the FOIA

request for a full and accurate statement of its contents.

       50.     Defendants admit that HHS acknowledged the second July 28 FOIA request and

labeled it Request No. 2020-01589-FOIA-OS.

       51.     Defendants admit that, on August 7, HHS sent a letter to Plaintiff seeking

clarification on the second July 28 FOIA request. The remaining allegations in this paragraph

consist of Plaintiff’s characterization of the August 7 letter, to which no response is required.

Defendants respectfully refer the Court to the letter for a full and accurate statement of its contents.

       52.     Defendants admit that, on August 7, Plaintiff responded to HHS’s letter by email.

The remaining allegations in this paragraph consist of Plaintiff’s characterization of Plaintiff’s

August 7 response, to which no response is required. Defendants respectfully refer the Court to

that response for a full and accurate statement of its contents.

       53.     Defendants admit that HHS replied to Plaintiff’s email on August 11. The

remaining allegations in this paragraph consist of Plaintiff’s characterization of the August 11

response, to which no response is required. Defendants respectfully refer the Court to that response

for a full and accurate statement of its contents.

       54.     This paragraph consists of legal conclusions, to which no response is required.

       55.     Defendants admit that HHS has not provided Plaintiff with a final determination or

responsive records regarding Plaintiff’s second July 28 FOIA request or a determination regarding



                                                     7
         Case 1:20-cv-02986-KBJ Document 11 Filed 12/14/20 Page 8 of 14




the request for a fee waiver. Defendants deny that HHS has not made a determination regarding

Plaintiff’s request for expedited processing. Defendants aver HHS granted Plaintiff’s request for

expedited processing in a letter transmitted August 25, 2020.

       56.     This paragraph consists of legal conclusions, to which no response is required.

       57.     Defendants aver that Army was unable to locate a July 8, 2020, FOIA request that

Plaintiff allegedly submitted to the Army and the Joint Program Executive Office for Chemical,

Biological, Radiological, and Nuclear Defense (JPEO-CBRN), and on that basis deny the

allegations in this paragraph. Defendants further aver that Plaintiff’s counsel provided a copy of

the alleged request to Defendants’ counsel via email on December 14, 2020.

       58.     This paragraph consists of Plaintiff’s characterization of the alleged July 8 FOIA

request, to which no response is required.

       59.     Defendants admit that Army and JPEO-CBRN have not acknowledged receipt of

Plaintiff’s alleged July 8 request.

       60.     This paragraph consists of legal conclusions, to which no response is required.

       61.     Defendants aver the Army was unable to locate a July 28, 2020, FOIA request that

Plaintiff allegedly submitted to the Army and JPEO-CBRN, and on that basis deny the allegations

in this paragraph. Defendants further aver that Plaintiff’s counsel provided a copy of the alleged

request to Defendants’ counsel via email on December 14, 2020.

       62.     This paragraph consists of Plaintiff’s characterization of the alleged July 28 FOIA

request, to which no response is required.

       63.     Defendants admit that Army and JPEO-CBRN have not acknowledged receipt of

Plaintiff’s alleged July 28 request.

       64.     This paragraph consists of legal conclusions, to which no response is required.



                                                8
         Case 1:20-cv-02986-KBJ Document 11 Filed 12/14/20 Page 9 of 14




       65.     Defendants admit that, on August 13, 2020, Plaintiff submitted a FOIA request to

U.S. Army Contracting Command. Defendants respectfully refer the Court to the FOIA request

for a full and accurate statement of its contents.

       66.     This paragraph consists of Plaintiff’s characterization of the August 13 FOIA

request, to which no response is required. Defendants respectfully refer the Court to the FOIA

request for a full and accurate statement of its contents.

       67.     Defendants admit that U.S. Army Contracting Command acknowledged August 13

FOIA request and labeled it Request No. FA-20-0033.

       68.     Defendants deny that the Army has not provided a final determination regarding

Request No. FA-20-0033. Defendants aver the Army sent Plaintiff a final response letter and

responsive documents in response to Request No. FA-20-0033 on October 28, 2020. Defendants

further aver that no fees were charged for the processing of the request.

       69.     Defendants aver the Army was unable to locate an October 15, 2020, FOIA request

from Plaintiff to the Army, and on that basis deny the allegations in this paragraph.

       70.     This paragraph consists of Plaintiff’s characterization of the alleged October 15

FOIA request, to which no response is required.

       71.     Defendants admit that the Army has not acknowledged receipt of Plaintiff’s alleged

October 15 request.

       72.     This paragraph consists of legal conclusions, to which no response is required.

       73.     Defendants aver the Army was unable to locate a second October 15, 2020, FOIA

request from Plaintiff to the Army, and on that basis deny the allegations in this paragraph.

       74.     This paragraph consists of Plaintiff’s characterizations of the responsive documents

sought by the alleged second October 15 FOIA request, to which no response is required.



                                                     9
         Case 1:20-cv-02986-KBJ Document 11 Filed 12/14/20 Page 10 of 14




       75.     This paragraph consists of Plaintiff’s characterization of the alleged second

October 15 FOIA request, to which no response is required.

       76.     This paragraph consists of Plaintiff’s characterization of the alleged second

October 15 FOIA request, to which no response is required.

       77.     Defendants admit that Army has not acknowledged receipt of Plaintiff’s alleged

second October 15 request.

       78.     This paragraph consists of legal conclusions, to which no response is required.

       79.     Defendants admit that, on October 20, 2020, Plaintiff submitted a FOIA request to

U.S. Army Contracting Command. Defendants respectfully refer the Court to the FOIA request

for a full and accurate statement of its contents.

       80.     This paragraph consists of Plaintiff’s characterization of the October 20 FOIA

request, to which no response is required. Defendants respectfully refer the Court to the FOIA

request for a full and accurate statement of its contents.

       81.     Defendants deny that Army has not acknowledged receipt of Plaintiff’s second

October 20 request. Defendants aver the Army sent Plaintiff a final response letter to this request

on November 19, 2020, stating the request was “considered withdrawn” because Plaintiff did not

respond to an October 22, 2020 email seeking clarification. Defendants further aver that the

request was assigned FOIA Case No. 21-007.

       82.     This paragraph consists of legal conclusions, to which no response is required.

       83.     This paragraph merely realleges the foregoing paragraphs. Defendants’

corresponding answers are incorporated by reference.

       84.     This paragraph consists of legal conclusions, to which no response is required.

       85.     This paragraph consists of legal conclusions, to which no response is required.



                                                     10
        Case 1:20-cv-02986-KBJ Document 11 Filed 12/14/20 Page 11 of 14




       86.     This paragraph merely realleges the foregoing paragraphs. Defendants’

corresponding answers are incorporated by reference.

       87.     This paragraph consists of legal conclusions, to which no response is required.

       88.     This paragraph consists of legal conclusions, to which no response is required.

       89.     Defendants admit that HHS has not provided a final response or responsive records

to Request No. 2020-01589-FOIA-OS. Defendants deny that HHS has not provided a final

determination regarding Request No. 2020-01451-FOIA-OS. Defendants aver HHS sent Plaintiff

a final “no records” letter in response to Request No. 2020-01451-FOIA-OS on October 22, 2020.

       90.     This paragraph consists of legal conclusions, to which no response is required.

       91.     This paragraph merely realleges the foregoing paragraphs. Defendants’

corresponding answers are incorporated by reference.

       92.     This paragraph consists of legal conclusions, to which no response is required.

       93.     This paragraph consists of legal conclusions, to which no response is required.

       94.     Defendants admit that HHS has not acknowledged the May 12 request or the first

July 28 request. Defendants deny that HHS has not acknowledged the July 27 request. Defendants

aver that HHS acknowledged the July 27 request in a letter dated July 30 and labeled it Request

No. 2020-01581-FOIA-OS. Defendants admit that HHS has not provided a final determination or

responsive records to these three requests.

       95.     This paragraph consists of legal conclusions, to which no response is required.

       96.     This paragraph merely realleges the foregoing paragraphs. Defendants’

corresponding answers are incorporated by reference.

       97.     This paragraph consists of legal conclusions, to which no response is required.

       98.     This paragraph consists of legal conclusions, to which no response is required.



                                               11
        Case 1:20-cv-02986-KBJ Document 11 Filed 12/14/20 Page 12 of 14




       99.     This paragraph consists of legal conclusions, to which no response is required.

       100.    This paragraph merely realleges the foregoing paragraphs.             Defendants’

corresponding answers are incorporated by reference.

       101.    This paragraph consists of legal conclusions, to which no response is required.

       102.    This paragraph consists of legal conclusions, to which no response is required.

       103.    This paragraph consists of legal conclusions, to which no response is required.

       104.    This paragraph consists of legal conclusions, to which no response is required.

       105.    This paragraph merely realleges the foregoing paragraphs.             Defendants’

corresponding answers are incorporated by reference.

       106.    This paragraph consists of Plaintiff’s characterization of the FOIA requests

submitted to HHS, to which no response is required. Defendants respectfully refer the Court to

those requests for a complete and accurate statement of their contents.

       107.    This paragraph consists of legal conclusions, to which no response is required.

       108.    This paragraph consists of legal conclusions, to which no response is required.

       109.    This paragraph merely realleges the foregoing paragraphs. Defendants’

corresponding answers are incorporated by reference.

       110.    This paragraph consists of Plaintiff’s characterization of the FOIA requests

submitted to the Army, to which no response is required. Defendants respectfully refer the Court

to those requests for a complete and accurate statement of their contents.

       111.    This paragraph consists of legal conclusions, to which no response is required.

       112.    This paragraph consists of legal conclusions, to which no response is required.

                                         *       *      *




                                                12
         Case 1:20-cv-02986-KBJ Document 11 Filed 12/14/20 Page 13 of 14




       The remaining paragraphs of the Complaint contain Plaintiffs’ requested relief, to which

no response is required. To the extent a response is deemed necessary, Defendants deny that

Plaintiffs are entitled to the requested relief, or to any relief. Defendants also deny all allegations

in the Complaint not expressly admitted or denied.

                                            DEFENSES

       Some or all of the requested documents and information may be exempt from disclosure.

See 5 U.S.C. § 552(b).



Dated: December 14, 2020                               Respectfully submitted,

                                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General

                                                       ELIZABETH J. SHAPIRO
                                                       Deputy Branch Director

                                                       /s/ Michael P. Clendenen
                                                       MICHAEL P. CLENDENEN
                                                       (D.C. Bar # 1660091)
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       1100 L Street NW
                                                       Washington, DC 20530
                                                       Tel: (202) 353-0693
                                                       Fax: (202) 616-8460
                                                       Email: michael.p.clendenen@usdoj.gov

                                                       Attorneys for Defendants




                                                  13
        Case 1:20-cv-02986-KBJ Document 11 Filed 12/14/20 Page 14 of 14




                               CERTIFICATE OF SERVICE

        I hereby certify that on the 14th day of December, 2020, I caused the foregoing document
to be served on counsel for plaintiff by filing with the court’s electronic case filing system.

                                                   /s/ Michael P. Clendenen
                                                   MICHAEL P. CLENDENEN




                                              14
